JUDGMENT
Tsoucalas, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand: Administrative Review of the Antidumping Duty Order on Tapered Roller Bearings and Parts Thereof, Finished and Unfinished, from the People’s Republic of China ("Remand Results”), issued pursuant to the Court’s order in Peer Bearing Co. v. United States, 25 CIT 1199, 182 F. Supp. 2d 1285. (2001), and the responses by The Tim-ken Company and Peer Bearing Company and Commerce having complied with the Court’s remand, it is hereby
Ordered that the Remand Results filed.by Commerce on March 26, 2002, are affirmed in their entirety; and it is further
Ordered that since all other issues have been decided, this case is dismissed.